Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a method of manufacturing an electrochemical cell wherein a precursor solution is applied to the surface of a metal substrate such that the chalcogen donor compound reacts with the metal substrate and forms a conformal metal chalcogenide layer directly on the surface of the metal substrate wherein the chalcogenide layer is a layer between the metal substrate and a conformal lithium layer.  The Moulton and Zhamu references (already provided) discloses the lithium layer and the metal substrate and a precursor compound, but does not disclose that a precursor solution is applied to the surface of a metal substrate such that the chalcogen donor compound reacts with the metal substrate and forms a conformal metal chalcogenide layer directly on the surface of the metal substrate wherein the chalcogenide layer is a layer between the metal substrate and a conformal lithium layer.  It would not be obvious to one of ordinary skill in the art at the time of filing to suggest a method of manufacturing an electrochemical cell wherein a precursor solution is applied to the surface of a metal substrate such that the chalcogen donor compound reacts with the metal substrate and forms a conformal metal chalcogenide layer directly on the surface of the metal substrate wherein the chalcogenide layer is a layer between the metal substrate and a conformal lithium layer.  Previously withdrawn claims 5-8 and 17 have been rejoined since they now depend on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729